Citation Nr: 0206198	
Decision Date: 06/12/02    Archive Date: 06/20/02

DOCKET NO.  96-49 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey




THE ISSUE

Entitlement to an increased evaluation for the service-
connected post-traumatic stress disorder (PTSD).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans







ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION

The veteran had active service from March 1967 to March 1969.  

This appeal initially came to the Board of Veterans' Appeals 
(Board) from a January 1996 rating decision by the RO.  

In January 1998, the Board remanded the case to the RO for 
additional development of the record.  

In a July 2001 rating decision, the RO increased the rating 
for the service-connected PTSD from 50 to 70 percent, 
effective on October 17, 2000 and assigned a total 
compensation rating based on individual unemployability, 
effective on October 17, 2000.  

The maximum schedular rating for PTSD has not been granted 
and the veteran continues to request a higher rating for the 
PTSD, thus his claim remains the subject of appellate 
consideration.  AB v. Brown, 6 Vet. App. 35 (1993).  



FINDINGS OF FACT

1.  The veteran's PTSD is shown to have been manifested by a 
depressed  mood, occasional impaired concentration, poor 
insight, compromised judgment under stress and recollections 
of experiences in the Republic of Vietnam; the service-
connected disability picture more nearly approximated that 
consistent with severe social and industrial impairment prior 
to October 2000.  

2.  The service-connected PTSD is not shown to have resulted 
in a disability picture that is productive of total 
incapacitation or a demonstrable inability to obtain or 
retain employment or specific symptoms productive of total 
occupational and social impairment.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating of 70 percent 
for the service-connected PTSD prior to October 17, 2000 are 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.7, 4.132 including Diagnostic Code 
9411, effective prior to November 7, 1996, 4.130 including 
Diagnostic Code 9411, effective on November 7, 1996.  

2.  The criteria for the assignment of a rating in excess of 
70 percent for the service-connected PTSD are not met.  
38 U.S.C.A. §§ 1155, 5107, 7104  (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.7, 4.132 including Diagnostic Code 9411, 
effective prior to November 7, 1996, 4.130 including 
Diagnostic Code 9411, effective on November 7, 1996.  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and codified as amended 
at 5102, 5103, 5106 and 5107 (West Supp. 2001)) redefined 
VA's duty to assist a veteran in the development of a claim.  

Guidelines for the implementation of the VCAA that amended VA 
regulations were published in the Federal Register in August 
2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim for an increased 
evaluation for PTSD, and that the requirements of the VCAA 
have in effect been satisfied.  

The veteran has been provided with VA psychiatric 
examinations to determine the severity of the PTSD.  He and 
his representative have been provided with a Statement of the 
Case and Supplemental Statement of the Case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claim, that essentially notify them of the evidence 
needed by the veteran to prevail on the claim.  

There is no identified evidence that has not been accounted 
for and the veteran's representative has been given the 
opportunity to submit written argument.  In a letter dated in 
February 2001, the RO notified the veteran of the evidence 
needed to substantiate his claim and offered to assist him in 
obtaining any relevant evidence.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without another remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim or to give the representative another opportunity 
to present additional evidence and/or argument.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

In this case, the extensive record on appeal demonstrates the 
futility of any further evidentiary development and that 
there is no reasonable possibility that further assistance 
would aid him in substantiating his claim.  Hence, no further 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).  


A.  Factual Background

The veteran had active service from March 1967 to March 1969.  

In a July 1993 rating decision, the RO granted service 
connection for PTSD.  A 50 percent evaluation was assigned, 
effective in September 1992.  

The private medical reports were received with documents from 
the Social Security Administration (SSA) in the 1990's.  The 
private medical reports show that the veteran was evaluated 
and treated in the 1980's for various conditions, including 
dysthymic disorder and neurological problems.  A document 
from the SSA dated in September 1987 shows that the veteran 
was found eligible for disability benefits, and that his 
primary diagnosis was that of dysthymic disorder.  

The VA medical records show that the veteran was treated and 
evaluated for psychiatric problems in the 1990's, 2000 and 
2001.  The more salient medical reports related to the claim 
for an increased evaluation for PTSD are discussed 
hereinbelow.  

The veteran underwent psychiatric examination at a VA medical 
facility in December 1995.  It was noted that he received 
psychotropic medications and was seeing a therapist.  He 
reported having not worked since 1985 because of psychiatric 
problems.  He was oriented in 3 spheres.  His psychomotor 
activity was increased.  

The veteran's speech was noted to be rapid, at times 
pressured and circumstantial.  His mood was depressed.  There 
was no disturbance of mental stream, thought or perception 
noted.  His affect was expressed normally.  His memory was 
intact.  His concentration at times was impaired.  His 
insight was poor.  His judgment was compromised under stress.  

The Axis I diagnoses were those of PTSD and depressive 
disorder secondary to PTSD.  The Axis V or global assessment 
of functioning (GAF) scale was 45, indicative of serious 
impairment in social and vocational function.  

A VA report shows that the veteran was seen on an outpatient 
in February 1996 in the mental health clinic.  He reportedly 
was doing well with no depression.  

The veteran underwent another VA psychiatric examination in 
April 1997.  He reportedly last worked in 1985.  He had been 
married for 21/2 years and had been divorced for 20 years.  He 
had no children and lived with his parents.  He was alert and 
oriented in 3 spheres.  He remembered 3/3 objects 
immediately, and 2/3 objects in 5 minutes.  His concentration 
was poor.  He was depressed.  He denied suicidal or homicidal 
ideation.  

The Axis I diagnoses were those of PTSD and alcohol abuse in 
remission.  The Axis V diagnosis was 60.  The examiner noted 
that the veteran was occupational and socially impaired and 
continued to have flashbacks of events in Vietnam.  

The VA reports of the veteran's outpatient treatment in the 
mental health clinic in 1999 are of record.  The report of 
his treatment in October 1999 reveals that he was having 
migraine attacks.  There were no major anxiety spells or 
suicidal thoughts.  His reality contact and judgment were 
poor.  The diagnosis was that of PTSD on all treatment dates.  

A VA report of the veteran's outpatient treatment in January 
2000 notes that he had crying spells during Christmas week.  
He had improved since then and reported having had no anxiety 
or depression for one week.  The GAF was 65 and the diagnosis 
was that of PTSD.  

A VA report of the veteran's outpatient treatment in July 
2000 notes that he had migraines headaches that had recently 
incapacitated him.  There was no clinical depression or 
suicidal thoughts.  The diagnosis was that of PTSD.  The GAF 
was 65.  

The veteran underwent a VA psychiatric examination in October 
2000.  He complained of having flashbacks and nightmares of 
experiences in Vietnam.  His mood was anxious.  His affect 
was appropriate and full.  He was coherent, relevant, and 
reached the point of talk.  There was no evidence of any 
delusions, hallucinations, compulsive phenomenon, suicidal or 
homicidal thoughts.  His memory was intact.  His orientation 
was intact.  His judgment was fair and his insight was 
partial.  

The Axis I diagnosis was that of PTSD.  The GAF was 45.  The 
examiner noted that the PTSD produced extreme social 
disability and that the veteran was unable to have any 
friends.  The PTSD also affected his occupational functioning 
because he felt uncomfortable with foreigners of Asian 
background, as well as having flashbacks that interrupted his 
work and rendered him unable to work.  

An addendum to the report of the VA examination dated in 
March 2001 notes that the veteran's only psychiatric 
diagnosis was that of PTSD.  


B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  

Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. § 4.41, where entitlement 
to compensation has already been established, and an increase 
in the disability rating is at issue, it is the present level 
of disability which is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

A 50 percent rating for PTSD requires that the ability to 
establish or maintain effective or favorable relationships 
with people be considerably impaired and that reliability, 
flexibility, and efficiency levels be so reduced by reason of 
psychoneurotic symptoms as to result in considerable 
industrial impairment.  

A 70 percent evaluation is warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain and retain 
employment.  

A 100 percent evaluation requires that attitudes of all 
contacts except the most intimate be so adversely affected as 
to result in virtual isolation in the community and there be 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes (such as fantasy, confusion, panic, and 
explosions of aggressive energy) associated with almost all 
daily activities resulting in a profound retreat from mature 
behavior.  The veteran must be demonstrably unable to obtain 
or retain employment.  38 C.F.R. § 4.132, Diagnostic Code 
9411, effective prior to Nov. 7, 1996.  

The regulations for the evaluation of mental disorders were 
revised, effective on November 7, 1996.  61 Fed. Reg. 52695-
52702 (Oct. 8, 1996).  

When regulations are changed during the course of the 
veteran's appeal, the criteria that is to the advantage of 
the veteran should be applied.  Karnas, 1 Vet. App. 308.  The 
revised regulations do not allow for their retroactive 
application unless those regulations contain such provisions 
and may only be applied as of the effective date.  VAOPGCPEC 
3-2000.  

Under the revised general rating formula for the evaluation 
of mental disorders, 38 C.F.R. § 4.130, Code 9411, effective 
November 7, 1996, PTSD will be rated as follows:

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation, or own name.-100 percent  

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals that interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked  
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships.-70 percent  

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships. -
50 percent  

A longitudinal review of the evidence prior to the veteran's 
VA psychiatric examination in October 2000 shows that his 
PTSD was manifested primarily by depressed  mood, occasional 
impaired concentration, poor insight, compromised judgment 
under stress, and recollections of experiences in the 
Republic of Vietnam.  

The GAF scale on the report of his VA psychiatric examination 
in December 1995 was 45.  While the GAF score on the report 
of examination in 1997 was reported to be 60, the Board finds 
on review of the entire record that the service-connected 
PTSD was productive of a disability picture that more nearly 
approximated one that was consistent with severe social and 
industrial inadaptability under the rating criteria in effect 
prior to November 1996.  

According, after consideration of the evidence of record, the 
Board concludes that a 70 percent rating is for application 
for the period of the appeal prior to October 17, 2000.  

However, during course of the appeal, the service-connected 
PTSD is not shown to have been manifested by symptoms 
productive of total incapacitation or a demonstrable 
inability to obtain or retain employment under the older 
rating criteria or total occupational or social impairment 
under the newer standards.  

The Board notes that the veteran was awarded disability 
benefits from the SSA in the 1980's, and this factor is 
pertinent to his claim for an increased evaluation for PTSD, 
but the decision of the SSA is not controlling on VA.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  




ORDER

An increased rating of 70 percent for the service-connected 
PTSD prior to October 17, 2000, is granted, subject to the 
regulations applicable to the payment of VA monetary 
benefits.  

An increased rating in excess of 70 percent for the service-
connected PTSD is denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

